Citation Nr: 1047960	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to hypoglycemia, to include as being the result 
of exposure to herbicides.

2.  Entitlement to service connection for a prostate disability, 
claimed as prostate problems.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection 
hypoglycemia, to include as being the result of exposure to 
herbicides; posttraumatic stress disorder (PTSD); and prostate 
problems.  

The Board notes that in the February 2008 rating decision, 
entitlement to service connection for hypertension was also 
denied.  The Veteran submitted a timely notice of disagreement 
(NOD) for the issue, and a statement of the case (SOC) was issued 
to the Veteran in October 2008.  However, in his substantive 
appeal dated October 2008, the Veteran indicated that he wanted 
to appeal all of the issues listed on the SOC, but specifically 
stated that he wished to "withdraw the issue of hypertension."  
As such, the claim of entitlement to service connection for 
hypertension is no longer before the Board.  

The issue of entitlement to service connection for low blood 
platelets, to include as being the result of exposure to 
herbicides, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
the October 2008 VA Form 9.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action. 

The Board notes that additional evidence was received by the RO 
in August 2010.  The Veteran has waived initial RO consideration 
of the new evidence submitted in conjunction with his claim.  38 
C.F.R. § 20.1304 (c) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depressive disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The objective findings of hypoglycemia are laboratory test 
results that are not, in and of themselves, representative of a 
disability for VA compensation purposes.

3.  A chronic disability manifested by hypoglycemia is not 
currently shown.  

3.  Competent evidence of a prostate disability is not of record.


CONCLUSIONS OF LAW

1.  Hypoglycemia was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been incurred 
as a result of exposure to herbicides during service.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  A prostate disability, claimed as prostate problems, was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements 
have been satisfied by the September 2007 letter.  In the 
September 2007 letter, VA informed the Veteran that in order to 
substantiate a claim for service connection the evidence needed 
to show a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and the 
disease or injury in service, which was usually shown by medical 
records or medical opinions.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
September 2007 VCAA letter to the Veteran included the type of 
evidence necessary to establish disability ratings and effective 
dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims of service connection for 
hypoglycemia and prostate problems, the Board finds that VA was 
not under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  The competent 
medical evidence that is of record is sufficient to decide the 
Veteran's claims on the issues of service connection because as 
the evidence shows no current disabilities.  See 38 U.S.C.A. 
§ 5103A(d).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  For these reasons, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  



II.  Decision  

The Veteran contends that service connection is warranted for his 
hypoglycemia and prostate problems.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  38 
C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 
(1999).  

Effective August 31, 2010, where a Veteran was exposed to an 
herbicide agent during active military, naval, or air service in 
the Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease during 
service:  chloracne, or any other acneform disease consistent 
with chloracne; type II diabetes (also known as Type II diabetes 
mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic 
heart disease, including, but not limited to, acute, subacute, 
and old myocardial infarction, atherosclerotic cardiovascular 
disease, including coronary artery disease (including coronary 
spasm) and coronary bypass surgery, and stable, unstable, and 
Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; 
Parkinson's disease; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea); all 
chronic B-cell leukemias (including, but not limited to, hairy-
cell leukemia and chronic lymphocytic leukemia); or soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for hypoglycemia, to include as being the 
result of exposure to herbicides, and prostate problems.  Service 
treatment records do not reflect findings of hypoglycemia or a 
prostate disorder.  Upon discharge from service, the Veteran 
denied having frequent or painful urination and sugar or albumin 
in his urine on his August 1967 report of medical history at 
separation.  Furthermore, clinical evaluation of the Veteran's 
endocrine system and anus and rectum were normal, and there was 
no sugar found upon urinalysis testing.  See the August 1967 
report of medical examination at separation.  However, and more 
importantly, based upon the evidence in the claims file, no 
evidence of findings of hypoglycemia and no current diagnosis of 
the claimed prostate disorder have been found.  

The Veteran was informed in September 2007 that he must have 
evidence of current disabilities for his claimed disorders.  He 
has not presented any such evidence nor has he provided any 
information as to where VA could obtain such evidence.  Since 
there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a condition or injury occurred in-service alone is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.)

Furthermore, hypoglycemia, an abnormally diminished concentration 
of glucose in the blood, is not a disability for which VA 
compensation benefits are payable.  See Dorland's Illustrated 
Medical Dictionary 894 (30th ed. 2003).  As such, a diagnosis of 
hypoglycemia is a laboratory result and is not, in and of itself, 
a disability.  Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  The only 
manifestation of the Veteran's claimed hypoglycemia would be in 
laboratory test results.  The record contains no competent 
medical evidence that the Veteran has a current disability 
associated with hypoglycemia or even any laboratory findings of 
hypoglycemia.  There are also no symptoms, clinical findings, or 
other manifestations, or any deficits in bodily functioning 
associated with claimed laboratory findings concerning low 
glucose levels.  As such, it is not a disability within the 
meaning of the law granting compensation benefits.  

The Board does not doubt the sincerity of the Veteran's beliefs 
that he has prostate problems and hypoglycemia, which are both 
attributable to his active military service.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, both 
the claimed hypoglycemia and prostate problems require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions on 
etiology.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims of service 
connection for hypoglycemia, to include as being the result of 
exposure to herbicides, and prostate problems, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

Entitlement to hypoglycemia, to include as being the result of 
exposure to herbicides, is denied.  

Entitlement to service connection for prostate problems is 
denied.  


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depressive disorder.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

In this case, the Veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic experiences 
during his active military service.  In an August 2010 stressor 
statement, the Veteran stated that his stress started when his 
plane landed in Vietnam.  He explained that Sergeant Cooper, a 
friend, died after the pins of a grenade came out and exploded, 
killing him immediately.  The Veteran indicated that he witnessed 
Sergeant Cooper bleed to death.  It was this accident that caused 
his nightmares and fear of death.  The Veteran also stated that 
he was sent to the supply communication to the 35th infantry with 
only a three-man crew and no assistance in case of an ambush or 
attack.  Upon returning back to their station, the Veteran 
explained that they saw overturned vehicles and "burning," but 
did not know where the enemy was located.  He further added that 
on several occasions, his division was sent out to locate wounded 
and dead soldiers' bodies.  Finally, the Veteran reported that 
when he stood on guard duty, hearing the sound of bullets passing 
and not seeing where the shots were coming from, it made him 
think that he could be shot and killed at any time.  The Veteran 
contends that service connection is warranted for his PTSD due to 
these stated in-service events.
In a September 2010 VA medical statement, a staff psychiatrist 
indicated that the Veteran has been receiving treatment at his 
local VA outpatient mental health clinic since February 2010.  
She reported a diagnosis of PTSD and depressive disorder, not 
otherwise specified, and also stated he is actively engaged in 
the PTSD Clinic Cognitive Processing Therapy and Nightmare & 
Insomnia group.  

During the pendency of this appeal 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended as follows:

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Giving the foregoing, the Board believes that the Veteran should 
be afforded a VA psychiatric examination to determine whether an 
acquired psychiatric disorder, to include PTSD and depressive 
disorder, is or is not present, and if so, whether any acquired 
psychiatric disorder is related to service.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

With regard to PTSD, the record shows that in February 2008, the 
RO made a formal finding that a lack of information required to 
verify stressors in connection with the PTSD claim as the Veteran 
did not submit sufficient information.  Subsequently, the Veteran 
submitted the stressor statement in August 2010, detailed above, 
that included identification of a Sgt. Cooper, who the Veteran 
had seen killed in approximately December 1965, as well as a 
description of events that he indicated caused a fear of hostile 
military activity.  In light of the additional stressor 
statement, the RO should determine if additional stressor 
verification is warranted and take all necessary action, to 
include submission of the reported stressors to the U.S. Army and 
Joint Services Record Research Center (JSRRC).  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only 
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including PTSD and depressive disorder, that is etiologically 
related to his military service.  As previously stated, the 
medical evidence of record shows that the Veteran has diagnoses 
of PTSD and depressive disorder.  As such, the issue on appeal, 
which has been recharacterized on the title page of this 
decision, is being remanded for additional due process 
considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Finally, as mentioned previously, the VA staff psychiatrist 
mentioned in the September 2010 statement that the Veteran has 
been receiving treatment for his PTSD and depressive disorder at 
his local VA outpatient treatment facility.  However, review of 
the claims file shows that VA outpatient treatment records have 
not been obtained.  The Board notes that since VA has notice of 
outstanding potential relevant records, VA has a duty to obtain 
those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(2010).  Additionally, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding the 
Veteran's claim.  Therefore, as VA has notice of the existence of 
additional VA records, they must be retrieved and associated with 
the other evidence already on file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's treatment records 
from the George E. Wahlen Department of 
Veterans Affairs Medical Center of the VA 
Salt Lake City Health Care System in Salt 
Lake City, Utah.  All records/responses 
received should be associated with the 
claims file.  All efforts to obtain the 
records should be fully documented, and the 
facility must provide a negative response 
if records are not available.  

2.  Next, review the Veteran's claims file 
and prepare a summary of all his claimed 
stressors.  The summary and all associated 
documents, to include the Veteran's service 
personnel records and stressor statements, 
if determined necessary, should be sent to 
the U.S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22510-
3197.  JSRRC should be requested to provide 
any information that might corroborate the 
Veteran's alleged in-service stressor(s) 
including, but not limited to, providing a 
copy of unit histories for the Veteran's 
unit.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current psychiatric 
disorder.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies, including psychological 
testing, if necessary, are to be performed 
and the examiner should review the results 
of any testing prior to completing the 
report.  The examiner should identify all 
objective indications of a psychiatric 
disability.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-IV).  
The examiner should address whether any 
claimed stressors regarding fear of hostile 
military or terrorist activity is adequate 
to support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to the 
claimed stressors.  The examiner should 
specifically address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
the PTSD is a result of one or more of any 
identified in-service stressors.  If the 
Veteran does not meet the criteria for a 
diagnosis of PTSD due to an in-service 
stressor, the examiner should explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
any diagnosed acquired psychiatric disorder 
is related to service.  

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.  

4.  Undertake any additional development 
deemed necessary.  Thereafter, readjudicate 
the claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and depressive 
disorder.  If the benefit remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


